Citation Nr: 1533274	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to a rating in excess of 30 percent for service-connected migraines.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009, June 2010, and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

On April 15, 2015, the Veteran testified at a Board hearing via videoconferencing before the undersigned Veterans Lay Judge.  A transcript of that hearing has been associated with the Veteran's VBMS file.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, it is likely that the Veteran suffers from a right ankle strain that is attributable, at least in part, to his service-connected left ankle/foot disability.

2.  Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that since April 20, 2009, the Veteran's service-connected headaches migraines have been equivalent in nature and severity to frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The Veteran likely has a right ankle strain that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014); 38 C.F.R. § 3.310 (2014).

2.  The criteria for a disability rating of 50 percent for migraines have been met from to April 20, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

3.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Regarding the Veteran's claim of service connection for a right ankle disability, the Board notes that service connection for such was initially denied in April 2009.  Although the Veteran did not file a notice of disagreement as to that decision, he did, within one year after the date of mailing of an RO decision, submit new and material evidence relevant to that claim, which evidence consisted of a private nexus opinion.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received within the specified timeframe, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2014); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2014) (providing that, as to new and material evidence received within appeal period, the "effective date will be as though the former decision had not been rendered").  Accordingly, although in the June 2010 decision, the RO treated the right ankle claim as thought it had been previously and finally denied, the Board finds that the April 2009 decision had not in fact become final.  The Board will therefore simply consider the claim of the merits, as opposed to engage in a discussion of whether the claim must first be "reopened."

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

Upon review of the evidence of record, the Board concludes that when reasonable doubt is resolved in favor of the Veteran, the evidence supports a grant of service connection for a right ankle disability on a secondary basis.  The record shows that the Veteran had multiple complaints of left heel and ankle pain in service, beginning in 1995.  In April 1996, he presented with complaints of right ankle pain, stating that he had twisted his ankle while basketball.  He was diagnosed as having a right ankle sprain.

During his May 2015 hearing, the Veteran reported that after service, he did not receive treatment for his right ankle until 2009.  The record contains the report of a VA examination dated in March 2009 that notes the Veteran's complaints of bilateral ankle pain.  Physical examination of the Veteran's right ankle evidenced pain on plantar flexion over this lateral malleolus.  X-rays of the right ankle were normal, but the examiner recorded an impression of right ankle strain.  Regarding the etiology of the right ankle strain, the examiner opined that given the lack of chronicity of treatment, it was less likely than not the current right ankle sprain is attributable to military service.

In an April 2009 decision, the RO denied service connection for a right ankle disability.  Service connection was, however, granted for degenerative joint disease of the left ankle with left heel Achilles tendinitis.  In February 2010, the Veteran submitted a statement from his private physician J.D., M.D., who opined that the Veteran's right ankle disability was likely attributable to his service-connected left ankle disability.  Dr. J.D. stated that his opinion was based on a review of the Veteran's service medical records, as well as examination of the Veteran, explaining that the Veteran had suffered from inflammatory conditions of the left foot, ankle, and heel for years, which resulted in him having to change his gait, thus placing more weight and pressure on his right ankle.  Dr. J.D. stated that in his opinion, the additional weight and pressure placed on the right ankle prevented the right ankle sprain sustained in service from completely healing and caused a progressive worsening of the condition, as well as caused other inflammatory conditions to develop.

The Board finds no reason to discount the probative value of the private clinician's opinion, especially in light of the fact that the VA examiner did not address whether the Veteran's right ankle strain may have been caused by his service-connected left ankle disability.  Accordingly, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, the evidence suggests that the Veteran's current right ankle strain is at least in part caused by his service-connected left ankle ankle/foot disability such that an award of service connection on a secondary basis is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310.

II.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

A.  Headaches

In April 2009, the Veteran sought an increased rating for his service-connected migraines, which were then evaluated as noncompensably disabling.  In a June 2010 rating action, the RO increased the Veteran migraine rating to 30 percent, effective from April 20, 2009.  That determination was confirmed and continued in a January 2011 rating action.  The Veteran contends that a 50 percent rating in warranted.  The Veteran's service-connected migraines are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, which provides for a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2014).  

A review of the Veteran's VA treatment records show that he presented in January 2010 for a migraine headache follow-op.  At that time he reported experienced migraines several times a month, but did indicate overall improvement due to medication.  The Veteran was examined in February 2010 at which time he reported daily headaches, not relieved by medication, lasting anywhere from eight hours to two days, accompanied by blurred vision and nausea.  He indicated prostrating headaches one to two times a month.  The Veteran was again examined in December 2010.  At that time, the Veteran reported weekly incapacitating headaches, with poor to no response to treatment.  The Veteran reported most headaches were prostrating in nature and would last longer than two days.

VA treatment records contained in the Veteran's Virtual VA file show that in December 2010, the Veteran presented to the emergency department with complaints of a headache.  It was noted to be his third visit due to such complaints.  He described the headache to be typical of a migraine with dizziness, but denied weakness and photophobia.  In February 2011, the Veteran presented to the emergency department on account of a migraines.  He stated that they happened infrequently, but that the current one had begun gradually the day before and had worsened through the night.  There was no associated vomiting, focal neurologic symptoms, fever or chills and the Veteran indicated no difference from previous headaches.  During a March 2011 mental health evaluation, the Veteran reported a worsening of his migraines in the past year.  In September 2011, the Veteran reported having some type of headache every day and several severe migraines a week.  It was noted that he had been prescribed a narcotic medication for migraine relief.  In July 2012, it was indicated that Veteran experienced several migraines a week and that he met the criteria for Botox injections as he had more than 15 migraines a month.  In January 2013, the Veteran reported having three to five headaches a week.  It was noted that Botox injections had been unsuccessful.  At that point, the Veteran's medication was switched from verapamil to hydrocodone.  In April 2013, the Veteran again reported several migraines a week.  

Also of record is a physical residual functional capacity questionnaire that was completed by the Veteran's VA neurologist in November 2012.  It was noted that eh Veteran had been seen every 4 to 6 months since June 2009 related to his migraine headaches and chronic back pain.  The Veteran's prognosis was indicated to be poor, as he continued to have headaches three to five times a week that were diffuse and incapacitating.

In an April 2015 statement, the Veteran's VA neurologist noted that the Veteran had been a patient of the neurology clinic since 2009 and that he had a long history of degenerative back problems and migraine headaches.  The VA neurologist indicated that the Veteran conditions had continued to cause his great difficulty despite recommended treatment and opined that Veteran was unemployable due to his condition.  During the May 2015 hearing, the Veteran described having one to two incapacitating migraines a week requiring his to lay down in a dark room, with each migraine lasting two to three days.  The Veteran also indicated the use of medication daily for migraine prevention

Upon consideration of the evidence of record, the Board finds that when reasonable doubt is resolved in favor of the Veteran, his service-connected headache disability has more nearly approximated the criteria for a 50 percent disability rating under Diagnostic Code 8100 from the effective date that the RO increased his rating to 30 percent.  In so finding, the Board notes that neither the rating criteria nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).  In the instant case, the Veteran's reported an increase in the severity of his migraines to have occurred sometime in 2009, which headaches the Veteran has described as prostrating.  The medical evidence suggests that the Veteran experiences daily headaches with more severe migraines several times a week, which may last for several days.  Although it does not appear that the Veteran's migraines have been accompanied by such things photophobia, and phonophobia, the Veteran has reported that his migraines require him to seek refuge in a dark, quiet room.  

Furthermore, it is clear that management of the Veteran's migraines requires him to take medications for prevention and that medication is not always effective in relieving his migraine pain.  Notably, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As Diagnostic Code 8100 does not contemplate the effects of medication in alleviating the frequency of the Veteran's headaches, the Board is precluded from considering the relief afforded by the Veteran's medication, if any, in evaluating the severity of his disability.  Id.  The Board also points out that as will be discussed in more detail below, the Veteran is deemed to be incapable of substantially gainful employment due in part to his migraine headache disorder.  Although it has not been indicated that the Veteran's migraines alone render him unemployment, the evidence of unemployability does suggest that his migraines would be productive of seer economic in adaptability.  

Overall, the Board finds that although the medical evidence of record does not unequivocally support a finding that the Veteran suffers from very frequent completely prostrating and prolonged migraine attacks, it has nonetheless placed the record in relative equipoise such that the Board finds there to be a question as to which evaluation should be applied.  Based on the totality of the medical and lay evidence, the Board concludes that the Veteran's headaches have, since the April 20, 2009, effective date of his 30 percent rating, been more aptly described by the criteria necessary for a 50 percent rating.  As such, a schedular disability rating greater than 50 percent is not warranted.

D.  TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

Here, the Veteran is currently service-connected for degenerative disc disease of the lumbar spine, evaluated as 40 disabling, for migraine headaches, evaluated as 30 percent disabling, for degenerative joint disease of the left ankle with left heel Achilles tendinitis, evaluated as 20 percent disabling, for radiculopathy of the left and right lower extremities, each evaluated as 10 percent disabling, and, in light of the Board's determination above, for a right ankle disability, not yet rated.  Since at least April 20, 2009, his combined disability rating has been 70 percent.  Thus, he has since that date met the schedular criteria for an award of TDIU.  While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage).  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

At the outset, the Board notes that in December 2010, the agency of original jurisdiction (AOJ) sought to obtain an opinion regarding the functional impairment caused by the Veteran's various service-connected disabilities and the effect of such impairment on physical and/or sedentary employment.  That same month, the Veteran underwent VA spine, joints, peripheral nerves, and miscellaneous neurological disorders examinations.  Regarding the occupational impact of the Veteran's service-connected disabilities, the VA examination opined that "physical employment and sedentary employment appear limited" by the Veteran's service-connected disabilities.  

The record also contains the report of a May 2015 private vocational assessment, which was rendered based upon a review of the Veteran's claim folder.  The clinician outlined the relevant evidence contained in the various VA examination reports of record, as well as that contained in the private treatment records.  The clinician noted that the medical evidence indicates that eh Veteran would be unable to sit for the 6 hours a day required to participate in competitive sedentary employment and would be unable to stand and walk for the two hours that is required for competitive sedentary employment.  The clinician further stated that due to the Veteran's back pain and his migraine headache disorder, he would be unable to maintain concentration or complete tasks at the pace and production level required by competitive sedentary employment.  The clinician then explained that when disabling conditions prevent a worker from participating in sedentary employment, it implies by definition that the worker is also incapable of performing light, medium, heavy or very heavy levels of employment.  The clinician went on to opine that the Veteran is unable to secure, follow, or maintain a substantially gainful employment as a result of his service-connected lumbar spine disability and chronic migraine headaches alone.  

Upon review of the record, the Board finds no reason to discount the probative value of the favorable opinion regarding the Veteran's unemployability.  Accordingly, in consideration of private vocational opinion, which is supported by the findings contained in the VA and private medical evidence of record, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, the that the evidence as a whole tends to support a finding that the Veteran's service-connected disabilities make him unable to obtain and maintain substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  A rating of TDIU is therefore warranted.  


ORDER

Entitlement to service connection for a right strain secondary to a service-connected disability of the left ankle/heel is granted, subject to the laws and regulations governing the award of monetary benefits.

A 50 percent disability rating for service-connected migraines is granted from April 20, 2009, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regarding the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, the Board notes that in its June 2010 decision, the RO "reopened" the claim and denied entitlement to service connection for depression on the merits.  That denial was confirmed and continued in the July 2011 decision.  Specifically, the RO found that the report of a VA psychiatric examination was considered new and material evidence sufficient to reopen the previously denied claim.  

A review of the record shows that the Veteran submitted for a VA psychiatric examination in February 2010.  The examiner was requested to opine as to whether it was at least as likely as not the Veteran suffered from an acquired psychiatric disorder that was caused or aggravated by service-connected disabilities, to include his lumbar spine disability, bilateral lower extremity radiculopathy, and migraine headache disorder.  Upon review of the record and examination of the Veteran, the VA examiner recorded diagnoses of major depressive disorder and panic disorder.  The examiner then stated that she was unable to provide the requested opinion without resorting to speculation.  The examiner indicated that given the inconsistency between the Veteran's report that he had no depression prior to his increase in back pain three years prior and medical records that document earlier reports of depression and panic, it was not possible to ascertain without undue speculation whether the Veteran's depressive symptoms are caused or aggravated by his back pain.  In a June 2010 addendum, the VA examiner considered whether the Veteran diagnosed depressive disorder was secondary to service-connected left ankle disability, but opined that, based on Veteran's report that his depressive symptoms were attributable to his back pain and the medical records noting the Veteran's assertions that his depression symptoms were attributable to various other causes, it was less likely than not the Veteran's depression is secondary to ankle pain.  

The Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, even if not required to do so, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Board finds that the medical evidence developed in connection with the Veteran's claim is not adequate, as the VA examiner's opinion does not address whether the Veteran's diagnosed depression is caused or aggravated by his service-connected headaches and/or radiculopathy.  Accordingly, a remand is required so as to ensure adequate development of the Veteran's claim.  In this regard, the Board acknowledges that Veteran's assertion that C.R., Psy.D. opined that the Veteran developed a psychiatric disorder as a result of service.  The Board has reviewed C.R.'s September 2005 statement and does not agree with the Veteran that it supports a finding of service connection.  Although C.R. references an incident alleged to have occurred in service, the impact of which event C.R. indicates "cannot be underestimated," C.R. does not in fact offer an etiology opinion for the Veteran's psychiatric symptoms, nor does he provide a definitive diagnosis.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for an acquired psychiatric disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner must set forth all currently diagnosed psychiatric disorders.  The examiner should review the entire record, to include the September 2005 statement from C.R., Psy.D., and take a detailed history from the Veteran regarding the presence and continuity of psychiatric symptomatology in and since service.  The examiner should also elicit from the Veteran all in-service experiences/events, if any, that he believes may have contributed to his psychiatric symptoms.

The examiner should then provide an opinion as to the medical probabilities that the Veteran has a diagnosed acquired psychiatric disorder that is related to his active military service.  The examiner should consider the Veteran's assertion, made to C.R. and recorded in the September 2005 statement, that he feared he would be considered a racist by fellow servicemen and indicate why or why not such an incident would have contributed to his current psychiatric symptoms.  

An opinion should also be rendered as to whether it is at least as likely as not that the Veteran's service-right lumbar spine, migraines, radiculopathy, left ankle, and/or right ankle disability either alone or in combination with one another caused or made chronically worse any diagnosed psychiatric disorder.  As part of the requested opinion, the examiner should comment on the relationship between the Veteran's depression and any pain suffered as a result of his service-connected disabilities.

All opinions must be supported by a medical rationale and should include citation to pertinent evidence of record and/or medical authority, as appropriate.  If an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

The examiner should be mindful that separate opinions regarding both causation and aggravation for each of the Veteran's service-connected disabilities must be made.  If the examiner finds that the available medical evidence fails to suggest causation and/or aggravation, the examiner must state why he/she came to that conclusion.  Simply stating that a negative opinion is based on the available and provided medical evidence is not sufficient for evaluation purposes.

2.  The AOJ should review the VA examination report to that it complies with this remand and the questions presented herein.  The AOJ must ensure that the examiner has offered an opinion regarding both causation and aggravation for each of the Veteran's service-connected disorders, as well as opinion regarding direct service connection.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue remaining on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  The Veteran should be given opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


